DETAILED ACTION
 	This Action is in response to Applicant’s amendment filed on 12/16/2020. Claims 1-7 and 9-14 are still pending in the present application. This Action is made FINAL.
Claim Rejections - 35 USC § 103 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 	Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rupanagudi Venkata et al. (U.S. Patent Application Publication No. 2017/0272925) in view of Gubler (U.S. Patent Application Publication No. 2014/0026188)

Referring to Claim 1, Rupanagudi Venkata et al. disclose user equipment of a wireless communication system that has subscriptions to network services (par 28, subscriptions), wherein the user equipment is configured to receive wirelessly and detect at least one of the following as an indication of a prioritized transmission of a network service requiring a prioritized subscription: a protocol level, a quality of service identifier, traffic in the prioritized channel, mobile country code and mobile network code (pars 23, 28, 29, 49, 51, and 61, receive emergency message; utilizing specific protocol/ prioritized traffic), the user equipment having the prioritized subscription allowing an access to the network service of the prioritized transmission (pars 28, 29, 49, 51, and 61, first subscription prioritizes emergency message service reception); and the user equipment is configured to disable, on the basis of the detection of the indication, every 
However, Rupanagudi Venkata et al. do not disclose at least one of disable the operation of a modem protocol stack for each of the subscriptions except that for the prioritized subscription for an indeterminate amount of time, disable each of drivers for the subscriptions except that of the prioritized subscription for an indeterminate amount of time, wherein the user equipment is configured to present a user interface of the user equipment information about a disabled operation.
In the same field of endeavor, Gubler discloses at least one of disable the operation of a modem protocol stack for each of the subscriptions except that for the prioritized subscription for an indeterminate amount of time, disable each of drivers for the subscriptions except that of the prioritized subscription for an indeterminate amount of time, wherein the user equipment is configured to present a user interface of the user equipment information about a disabled operation (pars 113 and 114, determination, show availability of a specific wireless radio).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate least one of disable the operation of a modem protocol stack for each of the subscriptions except 
 	Referring to Claim 2 as applied to Claim 1 above, Rupanagudi Venkata et al. as modified disclose the user equipment, wherein the user equipment comprises user identity modules  which are configured to define the subscriptions to the network services (Rupanagudi Venkata et al., par 21, SIMs),Inventors: Jussi LOKASAARI, et al. Serial No.: Unassigned Preliminary Amendmenta requirement of an access to the network service based on the prioritized transmission being a prioritized subscriber identity module of the subscriber identity modules of the user equipment (Rupanagudi Venkata et al., pars 28, 29, 49, 51, and 61 prioritized subscription/SIM; also, pars 28, 29, 49, 51, and 61); and the user equipment is configured to disable, on the basis of the detection of the indication, an access to any other subscriber identity modules except the prioritized subscriber identity module, and allow an access to the prioritized subscriber identity module (Rupanagudi Venkata et al., pars 28, 29, 49,  51, and 61 first subscription prioritizes emergency message service reception, second subscription/service denied access).   
Referring to Claim 3 as applied to Claim 1 above, Rupanagudi Venkata et al. as modified disclose the user equipment, wherein the user equipment is configured to detect the indication on the basis of at least one predetermined parameter that is 
 	Referring to Claim 4 as applied to Claim 3 above, Rupanagudi Venkata et al. as modified disclose the user equipment, wherein the user equipment is configured to detect the indication on the basis of a comparison between the at least one predetermined parameter data and reference data stored in memory of the user equipment (Rupanagudi Venkata et al., pars 23 and 49, mobile device notified of and then utilizes scheduling/ parameters).  
 	Referring to Claim 5 as applied to Claim 4 above, Rupanagudi Venkata et al. as modified disclose the user equipment, wherein the user equipment is configured to receive the reference data from the operator of the network of the prioritized transmission, the sender of the prioritized transmission and/or the maintainer of the channel of the prioritized transmission, and store it as initial indicative data or replace the existing indicative data with the received data (Rupanagudi Venkata et al., pars 23 and 49, mobile device notified of scheduling/ parameters).  
Referring to Claim 6 as applied to Claim 1 above, Rupanagudi Venkata et al. as modified disclose the user equipment, wherein the user equipment is configured to detect whether the prioritized transmission has an indication, whether a quality of service is at a level allocated to the prioritized transmission, whether a network of the prioritizedInventors: Jussi LOKASAARI, et al. Serial No.: Unassignedtransmission has become available and/or whether there is traffic in a 
Referring to Claim 7 as applied to Claim 1 above, Rupanagudi Venkata et al. as modified disclose the user equipment, wherein at least one radio frequency controller of the user equipment is, on the basis of the detection of the indication, configured to disable the use of radio frequency parts except for reception of the prioritized transmission and a response to the prioritized transmission (Rupanagudi Venkata et al., pars 28, 29, 49, 51, and 61, no RF resource/ call service for second subscription).  
	Referring to Claim 9 as applied to Claim 1 above, Rupanagudi Venkata et al. as modified disclose the user equipment, wherein the user equipment is configured to present in a user interface of the user equipment information about the disabled operation and/or the prioritized operation (Rupanagudi Venkata et al., pars 23 and 26, emergency message, information for user).  
Referring to Claim 10 as applied to Claim 1 above, Rupanagudi Venkata et al. as modified disclose the user equipment, wherein the user equipment is configured to delay the disablement of the any other subscription except the prioritized subscription on the basis of the detection of the indication, if the user equipment is active with an on-going emergency call; and the user equipment is configured to disable the any other subscription except the prioritized subscription on the basis of a detection of an end of the emergency call (Rupanagudi Venkata et al., pars 49-52, emergency message delivery ongoing, second subscription disabled, first subscription de-prioritized after emergency message).  
Claim 11 as applied to Claim 1 above, Rupanagudi Venkata et al. as modified disclose the user equipment, wherein the user equipment comprises: one or more processors; and one or more memories comprising computer program code, the one or more memories and the one or more processors with the computer program code being configured to cause the user equipment to perform operations comprising: detecting the indication of the wireless prioritized transmission of a network service requiring a prioritized subscription (Rupanagudi Venkata et al., par 23, emergency message), the user equipment having the prioritized subscription (par 21, subscriptions); and disabling any other subscription except the prioritized subscription on the basis of said detection (Rupanagudi Venkata et al., pars, 28, 29, 49, 51, 61, and  21, first subscription prioritizes emergency message service reception, second subscription/service denied access).  
Referring to Claim 12, Rupanagudi Venkata et al. disclose a method of controlling subscriptions of a user equipment, the method comprising: receiving and detecting, by user equipment, at least one of the following as an indication of a wireless prioritized transmission of a network service requiring a prioritized subscription: a protocol level, a quality of service identifier, traffic in the prioritized channel, mobile country code and mobile network code (pars 23, 28, 29, 49, 51, and 61, receive emergency message; utilizing specific protocol/ prioritized traffic), the user equipment having the prioritized subscription (pars 28, 29, 49, 51, and 61, first subscription prioritizes emergency message service reception); and disabling every subscription except the prioritized subscription on the basis of the detection, and allowing the network service requiring the prioritized subscription (pars, 28, 29, 49, 51, 61, and  21, 
However, Rupanagudi Venkata et al. do not disclose at least one of disabling the operation of a modem protocol stack for each of the subscriptions except that for the prioritized subscription for an indeterminate amount of time, disabling each driver for the subscriptions except that of the prioritized subscription for an indeterminate amount of time, wherein the user equipment is configured to present a user interface of the user equipment information about a disabled operation.
In the same field of endeavor, Gubler discloses at least one of disabling the operation of a modem protocol stack for each of the subscriptions except that for the prioritized subscription for an indeterminate amount of time, disabling each driver for the subscriptions except that of the prioritized subscription for an indeterminate amount of time, wherein the user equipment is configured to present a user interface of the user equipment information about a disabled operation (pars 113 and 114, determination, show availability of a specific wireless radio).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one of disabling the operation of a modem protocol stack for each of the subscriptions except that for the prioritized subscription for an indeterminate amount of time, disabling each driver for the subscriptions except that of the prioritized subscription for an indeterminate amount of time, wherein the user equipment is configured to present a 
Referring to Claim 13 as applied to Claim 12 above, Rupanagudi Venkata et al. as modified disclose the method of controlling subscriptions of a user equipment, wherein, on the basis of detecting the indication, the method further comprises controlling at least one radio frequency controller to disable use of radio frequency parts except for the reception of the prioritized transmission and the response to the prioritized transmission (pars 28, 29, 49, 51, and 61, no RF resource/ call service for second subscription).  
Referring to Claim 14 as applied to Claim 1 above, Rupanagudi Venkata et al. as modified disclose the user equipment, wherein the prioritized transmission mode controller of the user equipment is, on the basis of the detection of the indication, configured to control at least one radio frequency controller to disable use of radio frequency parts except for the reception of the prioritized transmission and the response to the prioritized transmission (pars 28, 29, 49, 51, and 61, no RF resource/ call service for second subscription).  
 			Response to Arguments 	
 	Applicant's arguments filed 12/16/2020 have been fully considered but are not persuasive.
 	In response to Applicant’s arguments on page 9 regarding ‘indeterminate amount of time’ and comments on pages 7 and 8 regarding claim limitations discussed during 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to protocol stacks: 	U.S. Pat. Application Pub. No. 2017/0366926 to Ray et al.
U.S. Pat. Application Pub. No. 2014/0073307 to Zhang et al.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642